Opinion issued May 17, 2016




                                   In The

                              Court of Appeals
                                  For The

                       First District of Texas
                        ————————————
                          NO. 01-15-00964-CV
                        ———————————
BENNY RISNER, AUSTRALTEX INVESTMENT HOLDINGS, LLC, AND
   HOUSTON BROAD BASED COMMUNITY CENTER, Appellants
                                     V.
   MAZEN JUMAA AND MJ MEDICAL INVESTMENT GROUP, LLC,
                       Appellees



                 On Appeal from the 129th District Court
                          Harris County, Texas
                    Trial Court Case No. 2015-09067



                      MEMORANDUM OPINION
      The parties, representing that all matters at issue have been resolved, have

filed a joint motion to dismiss the appeal. No opinion has issued. See TEX. R. APP.

P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(2); 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Massengale, and Huddle.




                                        2